IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

C.M.C., NATURAL MOTHER              NOT FINAL UNTIL TIME EXPIRES TO
OF D.M., MINOR CHILD,               FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D17-92
v.

DEPARTMENT OF CHILDREN
AND FAMILIES,

      Appellee.


_____________________________/

Opinion filed April 3, 2017.

An appeal from the Circuit Court for Columbia County.
Mark E. Feagle, Judge.

Heidi P. Kemph of Law Office of Heidi P. Kemph, Alachua, for Appellant.

Ward L. Metzger, Appellate Counsel, Department of Children and Families,
Jacksonville, and David Paul Krupski, Appellate Counsel, Guardian ad Litem
Program, Sanford, for Appellee.




PER CURIAM.

      AFFIRMED.

KELSEY, WINOKUR, and WINSOR, JJ., CONCUR.